ACCEPTED
                                                                                    05-14-01215-CV
                                                                         FIFTH COURT OF APPEALS
                                                                                    DALLAS, TEXAS
                                                                               4/22/2015 3:45:23 PM
                                                                                         LISA MATZ
                                                                                             CLERK

                            NO. 05-14-01215-CV

                                                                   FILED IN
                      IN THE COURT OF APPEALS               5th COURT OF APPEALS
                   FOR THE FIFTH DISTRICT OF TEXAS              DALLAS, TEXAS
                              AT DALLAS                     4/22/2015 3:45:23 PM
                                                                  LISA MATZ
                                                                    Clerk

    PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS LLC,
                       Appellants/Cross-Appellees,
                                      v.
                   HIGHLAND CAPITAL MANAGEMENT, L.P.,
                         Appellee/Cross-Appellant,
                                      v.
SIERRA VERDE, LLC; PATRICK BOYCE; WILLIAM L. BRITAIN; AND JAMES DONDERO,
                               Appellees.

                On Appeal from the 68th Judicial District Court
                          of Dallas County, Texas
                            Cause No. 12-04005

     UNOPPOSED SECOND JOINT MOTION FOR EXTENSION OF TIME TO FILE
            BRIEFS OF APPELLANTS PATRICK DAUGHERTY AND
             HIGHLAND EMPLOYEE RETENTION ASSETS LLC


John F. Guild                              Charles T. Frazier, Jr.
State Bar No. 24041022                     State Bar No. 07403100
jguild@ghjhlaw.com                         cfrazier@adjtlaw.com
GRUBER HURST JOHANSEN                      ALEXANDER DUBOSE JEFFERSON &
HAIL SHANK                                 TOWNSEND LLP
1445 Ross Ave., Ste. 2500                  4925 Greenville Avenue, Suite 510
Dallas, Texas 75202                        Dallas, Texas 75206
Telephone: 214-855-6800                    Telephone: (214) 369-2358
Telecopier: 214-855-6808                   Telecopier: (214) 369-2359
Counsel for Appellant/Cross-Appellee       Counsel for Appellant/
Highland Employee Retention Assets LLC     Cross-Appellee Patrick Daugherty
TO THE HONORABLE COURT OF APPEALS:

          Appellants/Cross-Appellees Patrick Daugherty (“Daugherty”) and Highland

Employee Retention Assets LLC (“HERA”) (collectively, “Appellants”) file this

second joint motion for extension of time to file their briefs of appellant.

          1.      The present deadline for Appellants’ opening briefs is April 29, 2015.

          2.      Appellants seek an extension of 21 days, until May 20, 2015, in which

to file their briefs of appellant, and that the time period for the remaining briefs for

all parties—as set out in the Court’s March 3, 2015 Order—be likewise extended

by 21 days.

          3.      This is Appellants’ second request for an extension of time for these

briefs.

          4.      This motion is unopposed.

          5.      Appellants request an extension because the undersigned counsel have

a number of other matters that have interfered with their ability to prepare these

briefs by the current due date, as follows:

          GRUBER HURST JOHANSON HAIL SHANK

          • preparation of appellant’s brief in Benjamin Thomas v. Graham

               Mortgage Corporation, No. 15-50011; in the United States Court of

               Appeals for the Fifth Circuit;




UNOPPOSED SECOND JOINT MOTION FOR EXTENSION OF TIME TO FILE BRIEFS OF
APPELLANTS PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS LLC             Page 1
        • preparation of appellant’s brief in Breggett Rideau v. Keller Independent

             School District; No. 15-10095; in the United States Court of Appeals for

             the Fifth Circuit;

        • preparation of the reply in support of motion for summary judgment and

             replies in support of multiple motions to exclude expert testimony in In

             re Mirant, No. 4:06-cv-013-Y, in the United States District Court for the

             Northern District of Texas;

        • preparation for and argue motion for summary judgment in Latigo

             Petroleum, Inc. v. Nabors, No 13,552, in the 84th District Court of

             Ochiltree County, Texas; and

        • preparation for and participation in jury trial in Michael J. Savattere v.

             Donna Savattere Younis, Cause No. 13-10328; in the 162nd Judicial

             District Court of Dallas County, Texas.

        ALEXANDER DUBOSE JEFFERSON & TOWNSEND LLP

        • preparation for oral argument in Cox Operating, L.L.C. v. St. Paul

             Surplus Lines Ins. Co., No. 13-20529, in the United States Court of

             Appeals for the Fifth Circuit;

        • preparation of settlement documents in Eagle Oil & Gas Company, et al.

             v. Travelers Property Casualty Co. of Am., No. 15-10012, in the United

             States Court of Appeals for the Fifth Circuit; and



UNOPPOSED SECOND JOINT MOTION FOR EXTENSION OF TIME TO FILE BRIEFS OF
APPELLANTS PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS LLC           Page 2
        • preparation of the reply to response to petition for review in USAA Texas

             Lloyds Co. v. Gail Menchaca, No. 14-0721, in the Supreme Court of

             Texas;

        • preparation of the brief of appellee in Peter Payne, et al. v. Highland

             Homes Ltd., No. 02-14-00067-CV, in the Second Court of Appeals at

             Fort Worth;

        • preparation of the brief of appellants in James Morrison, et al. v. Lake

             Texoma Highport, LLC, et al., No. 14-41388, in the Fifth Circuit Court of

             Appeals.

        6.       Additional time continues to be required to prepare the briefs because

the appellate record is voluminous, consisting of 41 volumes of the Reporter’s

Record and 10 volumes of the Clerk’s Record and Supplemental Clerk’s Record,

collectively.

        7.       This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the briefs of appellant in a way that will assist the Court

in reaching a decision.

        For these reasons, Appellants/Cross-Appellees Patrick Daugherty and

Highland Employee Retention Assets LLC respectfully request that (1) the

deadline for filing their briefs of appellant be extended until Wednesday, May 20,




UNOPPOSED SECOND JOINT MOTION FOR EXTENSION OF TIME TO FILE BRIEFS OF
APPELLANTS PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS LLC             Page 3
2015, and (2) that the time period for the remaining briefs for all parties—as set

out in the Court’s March 3, 2015 Order—be likewise extended by 21 days.

                                                         Respectfully submitted,

                                                         /s/ Charles T. Frazier, Jr.
                                                         Charles T. Frazier, Jr.
                                                         State Bar No. 07403100
                                                         cfrazier@adjtlaw.com
                                                         ALEXANDER DUBOSE JEFFERSON &
                                                         TOWNSEND LLP
                                                         4925 Greenville Avenue, Suite 510
                                                         Dallas, Texas 75206-4026
                                                         Telephone: (214) 369-2358
                                                         Telecopier: (214) 369-2359
                                                         COUNSEL FOR APPELLANT/CROSS-
                                                         APPELLEE PATRICK DAUGHERTY

                                                         /s/ John F. Guild
                                                         John F. Guild
                                                         State Bar No. 24041022
                                                         jguild@ghjhlaw.com
                                                         GRUBER HURST JOHANSON HAIL SHANK
                                                         1445 Ross Avenue, Suite 2500
                                                         Dallas, Texas 75202
                                                         Telephone: 214-855-6800
                                                         Telecopier: 214-855-6808
                                                         COUNSEL FOR APPELLANT/CROSS-
                                                         APPELLEE HIGHLAND EMPLOYEE
                                                         RETENTION ASSETS LLC




UNOPPOSED SECOND JOINT MOTION FOR EXTENSION OF TIME TO FILE BRIEFS OF
APPELLANTS PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS LLC                      Page 4
                                   CERTIFICATE OF CONFERENCE

        On April 21, 2015, the undersigned conferred with Scott Brister, counsel for

Highland Capital Management, L.P.; James Dondero; Sierra Verde, LLC; Patrick

Boyce; and William L. Britain, who stated that he does not oppose the relief

requested in this motion.

                                                              /s/ Charles T. Frazier, Jr.
                                                              Charles T. Frazier, Jr.



                                       CERTIFICATE OF SERVICE
        On April 22, 2015, I electronically filed this Unopposed Second Joint

Motion for Extension of Time to File Briefs of Appellants Patrick Daugherty and

Highland Employee Retention Assets LLC with the Clerk of the Court using the

electronic case filing system of the Court, which will send notification of such

filing to all counsel of record listed below:

         Scott A. Brister                                   John F. Guild
         ANDREWS KURTH, LLP                                 GRUBER HURST JOHANSON HAIL
         111 Congress Ave., Ste. 1700                       SHANK
         Austin, Texas 78701                                1445 Ross Avenue, Suite 2500
         scottbrister@andrewskurth.com                      Dallas, Texas 75202
                                                            jguild@ghjhlaw.com
         Marc D. Katz
         ANDREWS KURTH, LLP
         1717 Main St., Suite 3700
         Dallas, Texas 75201
         marckatz@andrewskurth.com
                                                              /s/ Charles T. Frazier, Jr.
                                                              Charles T. Frazier, Jr.


UNOPPOSED SECOND JOINT MOTION FOR EXTENSION OF TIME TO FILE BRIEFS OF
APPELLANTS PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS LLC                     Page 5